Case 1:18-cv-02539-JFK-OTW Document 36 Filed 04/18/19 Page 1 of 2




                                            Exhibit B

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JONATHAN OTTO,
                                                          Case No.: l 8-cv-2539 (JFK)
                               Plaintiff,
                                                          STIPULATION OF DISMISSAL
        v.
                                                          WITH PREJUDICE
GANNETT SATELLITE INFORMATION
                                                          ECF Case
NETWORK, LLC

                              Defendant.



       IT IS HEREBY STIPULATED AND AGREED, by and among plaintiff

Jonathan Otto and defendant Gannett Satellite Information Network, LLC, by and

through their undersigned attorneys, that the above-captioned action be, and hereby is,

dismissed with prejudice pursuant to Rule 41(a)(l)(A)(ii) of the Federal Rules of Civil

Procedure, with each party to bear his or its own costs and attorneys' fees.
       April
       March 17
Dated: xxxx  _, 2019                             Dated:   ~ I S::o19

James H. Freeman
                                                ~~
                                              William Lawrence
LIEBOWITZ LAW FIRM, PLLC                      FRANKFURT KURNIT KLEIN & SELZ
11 Sunrise Plaza, Suite 301                   P.C.
Valley Stream, NY 11580                       488 Madison A venue, 101h Floor
(516) 233-1660                                New York, NY 10022
                                              (212) 980-0120
Attorneys for PlaintiffJonathan Otto          Attorneys for Defendant Gannett Satellite
                                              Information Network LLC




                                                        SO ORDERED:




                                                                                          7
Case 1:18-cv-02539-JFK-OTW Document 36 Filed 04/18/19 Page 2 of 2




                                      John F. Keenan (U.S.D.J.)




                                                                    8
